DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/793,867, filed 02/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0020638, filed on 2/21/2019.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that the manufacturing method of Group 2 is for the electrode substrate of Group I, and that Group I is manufactured by Group II; Applicant suggests that laminating and coating are just two examples of .  This is not found persuasive because only one alternative is required to restrict a process of making and product made. See MPEP § 806.05(f).  
Additionally, applicant argues that the search required for the non-elected group would likely be co-extensive due to significant common features.  Examiner notes that a different field of search is appropriate for establishing burden, and elements such as pressing and density constitute non-overlapping, burdensome search requiring different search strategies.  See MPEP § 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of manufacturing an electrode, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.
Claims 1-6 have been fully considered in examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka (US 9577264 B2) (cited in IDS).
Regarding claim 1,

a support (Fig. 1; [7], “aluminum base”);
an electrode mixture layer ([272], “mixture”) including an active material on the support (Fig. 5, 34; [143]);
wherein the support includes wrinkles (Fig. 1; [11], “large-wave structure”);
in which peak regions and valley regions are formed in a transverse direction (see Fig. 1);
Regarding claim 2,
The substrate for an electrode of claim 1 (see elements of claim 1 above), wherein the support is at least one selected from a group consisting of …aluminum (Fig. 1; [7], “aluminum base”).
Regarding claim 3,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein the wrinkles have a wave pattern (Fig. 1; [11], “large-wave structure”).
Regarding claim 5,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein, when the electrode is configured as a cathode electrode (claim 16), the active material includes one or more materials selected from a group consisting of …lithium cobalt oxide ([21], “LiCoO2”);
Regarding claim 6,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 9577264 B2) (cited in IDS).
Regarding claim 4,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein a length from a valley region to a peak region of the wrinkles is up to 10 micrometers [12], and that a thickness of the support is less than 100 micrometers [16], meaning the claimed range of 1.1 times to 10 times a thickness of the support at least overlaps with the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Hatanaka because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728